8 F.3d 819
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.BOBBY L. RAMEY, Petitioner,v.CLINCHFIELD COAL COMPANY;  Director, Office of Workers'Compensation Programs, United States Department ofLabor, Respondents.
No. 93-1983.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 27, 1993.Decided:  October 15, 1993.

On Petition for Review of an Order of the Benefits Review Board.  (88-1631-BLA)
Bobby L. Ramey, Petitioner Pro Se.
Monroe Jamison, Jr., Penn, Stuart, Eskridge & Jones, Abingdon, Virginia;  Marta Kusic, Staff Attorney, Robert P. Hines, United States Department of Labor, Washington, D.C., for Respondents.
Ben.Rev.Bd.
DISMISSED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Bobby Ramey seeks review of the Benefits Review Board's (Board) decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C.A. §§ 901-45 (West 1986 & Supp. 1992).  The applicable filing period for appeals to this Court from decisions of the Board is sixty days.  33 U.S.C. § 921(c) (1988).  We have held that the failure to file a petition for review in the Circuit Court within the time period prescribed by § 921(c) deprives this Court of jurisdiction to consider the appeal.   See Adkins v. Director, Office of Workers' Compensation Programs, 889 F.2d 1360 (4th Cir. 1989).


2
The Board issued its decision on April 20, 1993.  Ramey filed his petition for review on August 2, 1993, well outside the sixty-day period.  We acknowledge that Ramey's petition for review was timely served on the Director, Office of Workers' Compensation Programs (Director), but note that Adkins permits no exceptions to the sixty-day filing requirement.  The Director's motion to dismiss this appeal for lack of jurisdiction is therefore granted.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED